DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Election/Restrictions
Applicant's election with traverse of Group I and Species VII in the reply filed on 8/2/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the examiner to examine the claims because the search area overlaps.  This is not found persuasive because while the search may overlap to some degree, each of the Species provided includes a separate mechanisms or processes for moving the telescopic bicycle seatpost.  Further, claims 19 recites a separate mechanism than that of claim 1 and is not limited to a telescopic device for a bicycle/human-powered vehicle requiring additional search outside of that of the seatpost.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurotobi et al. (US 2018/0037294) (“Kurotobi”). Kurotobi discloses a telescopic apparatus controller for a human-powered vehicle, comprising: a controller (fig. 1: 44) configured to control a telescopic apparatus (fig. 5: 54) in one of a plurality of operating modes (paragraph 0006, 0071: the electronic controller has an automatic and manual control mode), the plurality of operating modes including a first operating mode (paragraph 0006, 0071: automatic control mode) in which a reference portion of the telescopic apparatus is selectively arranged to one of a first predetermined position and a second predetermined position (paragraph 0070: Adjustable ranges of the height of the electric adjustable seatpost 54 include a first range, a second range and a third range.  The controller 44 controls the height of the electric adjustable seatpost 54.”  The first and second predetermined positions may be associated with any of the positions in the respective first, second or third ranges), and a second operating mode (paragraph 0071: manual mode) in which the reference portion of the telescopic apparatus is arbitrarily arranged between a first end position and a second end position (the post may moved to any position between a first and second end selected by the user).
As concerns claim 2, Kurotobi discloses wherein the first predetermined position is the same as the first end position (paragraph 0070: the position selected by the controller in the second range/first predetermined position may be the same as the first end position). 
As concerns claim 3, Kurotobi discloses wherein the second predetermined position is the same as the second end position (paragraph 0070: the position selected by the controller in the third range/second predetermined position, lower than the first range, may be the same as the second end position).
As concerns claim 4, Kurotobi discloses wherein the controller is configured to selectively arrange the reference portion of the telescopic apparatus to one of the first predetermined position, the second predetermined position, and a third predetermined position in the first operating mode (paragraph 0070: the adjustable ranges includes a first range which may be associated with the third predetermined position).
As concerns claim 5, Kurotobi discloses wherein the third predetermined position (paragraph 0070: first range) is provided between the first predetermined position (second range) and the second predetermined position (third range) and different from the first predetermined position and the second predetermined position.
As concerns claim 6, Kurotobi discloses wherein the controller is configured to selectively arrange the reference portion of the telescopic apparatus to one of the first predetermined position, the second predetermined position, and a plurality of third predetermined positions in the first operating mode (the controller may arrange the reference portion in any of these positions in the first automatic operating mode).
As concerns claim 7, Kurotobi discloses wherein the controller is configured to change an operating mode from one of the first operating mode and the second operating mode to the other of the first operating mode and the second operating mode in response to a mode-change input (the user may select/toggle between the automatic mode and manual mode).
As concerns claim 8, Kurotobi discloses a memory (paragraph 0068: 46) electrically connected to the controller, wherein the memory is configured to store setting information relating to at least one of an operation of the telescopic apparatus and a movement of the telescopic apparatus (paragraphs 0105-0108, 0112, 0116).
As concerns claim 10, Kurotobi discloses wherein the telescopic apparatus comprises a first tube (fig. 5: 56), a second tube (fig. 5: 58) configured to be telescopically coupled to the first tube, and an actuator (fig. 5: 54A) configured to telescopically displace the first tube relative to the second tube, and the controller is configured to control the actuator.
As concerns claim 11, Kurotobi discloses wherein the actuator includes at least one of a hydraulic device, a pneumatic device (paragraph 0121), an electric motor, a solenoid, a shape memory alloy, and a piezoelectric element.
As concerns claim 12, Kurotobi discloses a position sensor (paragraph 0094: 38) configured to detect a current position of the reference portion of the telescopic apparatus.
As concerns claim 15, Kurotobi discloses a telescopic apparatus operating system for a human-powered vehicle, comprising: the telescopic apparatus controller according to claim 1; and the telescopic apparatus (fig. 5: 56, 58).
As concerns claim 16, Kurotobi discloses wherein the telescopic apparatus comprises a first tube (fig. 5: 56), a second tube (fig. 5: 58) configured to be telescopically coupled to the first tube, and an actuator (fig. 5: 54A) configured to telescopically displace the first tube relative to the second tube.
As concerns claim 17, Kurotobi discloses wherein the actuator is provided to at least one of the first tube and the second tube (as discussed in paragraph 0121).
As concerns claim 18, Kurotobi discloses wherein the telescopic apparatus includes a height adjustable seatpost (fig. 5: 56, 58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurotobi.  Kurotobi does not expressly teach wherein the controller communicates with an external device in either a wired or wireless fashion.  However, Kurotobi teaches wherein at least a first and second map are stored on the memory of the controller in advance (paragraphs 0071 and 0086).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to transfer the information onto the controller memory from an external device in a wired or wireless fashion as is old and well known in the art in order to provide updated or proper information/maps to the memory.  

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Kurotobi fails to teach wherien the controller is configured to selectively arrange the reference portion of the telescopic apparatus according to comparison between the current position of the reference portion and at least one of the first end position and the second end position in the second operating mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636